Title: To George Washington from Robert Lewis, 4 January 1793
From: Lewis, Robert
To: Washington, George



Hond Uncle,
The Exchange Fauquier County [Va.]January 4th 1793.

Your letter of the 23d ultimo with one inclosed of the same date, came duly to hand this day. The contents I have noted well, and shall sett off the day after tomorrow for the purpose of carrying into effect your instructions with respect to the purchasing of Major Harrisons tract of Land in Fairfax County adjoining your Mill tract. Should we bargain (as I expect we shall) no time shall be lost ere I inform you of it, and the particulars of our agreement.
I know nothing of your land individually, but was I to judge of its quality from the lands in that vincinity (which I am tolerably well acquainted with) I should not suppose that Major Harrison would have the conscience to ask more than 20/ or twenty six Shillings per acre at most. If he does, there must be improvments to enhance its value. I shall endeavor to get it upon the lowest terms I can without higgling.
The Horse which you have been so good as to give me, (I am convinced), will be very valuable in this part of the Country, and, I trust, no small addition to my little income. I have therefore to thank you for your kindness, and to assure you that I am gratefull. Mrs Lewis joins me in love to you and my Aunt. I remain your Affectionate Nephew

Robt Lewis

